Title: To Thomas Jefferson from John Adams, 12 February 1788
From: Adams, John
To: Jefferson, Thomas



Dear Sir
London Feb. 12. 1788

I have received your Letter of the 6th. and had before received the same Information from Amsterdam.
I know not how to express to you, the sense I have of the disingenuity of this Plott. The Difficulty of selling the obligations I believe to be mere Pretence, and indeed the whole appears to me to be a concerted Fiction, in consequence of some Contrivance or Suggestion of Mr. Parker, the great Speculator in American Paper, who, though I love him very well, is too ingenious for me. I feel myself obliged to write this in Confidence to you, and to put you on your Guard against the immeasurable avarice of Amsterdam as well as the ungovernable Rage of Speculation. I feel no Vanity in saying that this Project never would have been suggested, if it had not been known, that I was recalled. If I was to continue in Europe and in office I would go to Amsterdam and open a new Loan with John Hodshon before I would submit to it. The Undertakers are bound in Honour, as I understood it, to furnish the Money on the new Loan. They agreed to this upon Condition that I would go to Amsterdam to sign the Obligations. The Truth is that Messrs. Willinks and Vanstaphorst have been purchasing immense Quantities of American Paper, and they now want to have it acknowledged and paid in Europe. It appears to me totally impossible that you or I should ever agree to it, or approve it, and as far as I can comprehend it is equally impossible for the Board of Treasury or Congress to consent to it. You and I however cannot answer for them: but I think We cannot countenance any hopes that they will ever comply with it. The Continental Certificates and their Interest are to be paid in America at the Treasury of the United States. If a Precedent is set of paying them in Europe, I pretend not to Sufficient foresight to predict the Consequences. They appear however to me to be horrid. If the Interest of one Million Dollars is paid this Year in Europe, you will find the Interest of Ten Millions demanded next year. I am very sorry to be obliged at the moment of my Retirement to give opinions which may be misrepresented and imputed to Motives that my soul despizes: but I cannot advise you by any means to countenance this Project: but it is my Serious Opinion that the Judgment of Congress, or the Board of Treasury, ought to be waited for, at all hazards. If the Brokers, Undertakers and Money  lenders will take such Advantages of Us, it is high time to have done with them; pay what is due as fast as we can, but never contract another farthing of Debt with them. If a little Firmness is shewn in adhering to the Resolution of waiting the orders of Congress, it is my opinion, Care will be taken in Amsterdam that our Credit shall not suffer. The Interest of our Commissioners, of the Brokers, Undertakers and Money Lenders, all conspire to induce them to prevent a failure. But in my Judgment a failure had better take Place than this Project. I shall not write with the same frankness to Willinks, but I shall give them my opinion that the Judgment of Congress must be waited for.
My dear Friend farewell. I pity you, in your Situation, dunned and teazed as you will be, all your Philosophy will be wanting to support you. But be not discouraged, I have been constantly vexed with such terrible Complaints and frightened with such long Faces these ten years. Depend upon it, the Amsterdammers love Money too well, to execute their Threats. They expect to gain too much by American Credit to destroy it. I am with Sincere Affection and great Esteem, your Friend & Servant,

John Adams

